Exhibit 10.43

THIRD AMENDMENT TO THE PROFIT PARTICIPATION PLAN OF MOODY’S CORPORATION

Section 12.8 of the Moody’s Corporation Profit Participation Plan (amended and
restated effective as of January 1, 2007) is hereby amended to read as follows,
effective as of January 1, 2007:

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to military service will be provided in
accordance with Code Section 414(u). In addition: (a) effective January 1, 2007,
the Plan shall apply the requirements of Code Section 401(a)(37) (relating to
death benefits for Members who die while performing qualified military service)
and Code Section 414(u)(9) (relating to treatment in the event of death or
disability resulting from active military service), and (b) effective January 1,
2009, differential wage payments shall be treated as provided in Code
Section 414(u)(12).

 

MOODY’S 2010 10-K   1